Sedgwick, J.
In December, 1904. the plaintiff obtained a divorce from defendant by the decree of the district court for Douglas county. There were three children, a girl four or five years old at that time, and two boys a little older. By the decree the custody of tlie girl was given to the plaintiff, and the boys were confided to the care of the defendant. The plaintiff afterwards married Hiram B. Mackey, and removed from Omaha to Minneapolis, Minnesota. She took the girl with her, and afterwards it seems that the *585boys left their father and were with her at Minneapolis. There has been continual disagreement between the plaintiff and defendant since long before they were divorced. This plaintiff began these supplementary proceedings in the district court for Douglas county to obtain the custody of the boys also. The defendant answered, and made a cross-application for the custody of the girl. Afterwards, and before the hearing, the plaintiff dismissed her application for the custody of the boys, and the matter was heard before the district court upon the defendant’s application for the custody of the girl.
The ground for this application relied upon by defendant appears to be that the plaintiff has taken the girl out of the jurisdiction of the court, and that the plaintiff’s present husband, Mr. Mackey, has such a bad character and reputation that the plaintiff’s home is an unfit place for the girl. Mr. Mackey formerly resided at Minden, in this state, and several witnesses who knew him some five or ten years ago testified that he was addicted to the use of intoxicating drink's, and accustomed to bad associations, and the use of vile and profane language. The plaintiff admits that there was some ground for complaint of Mr. Mackey formerly, and testifies, and the evidence tends to show, that Mr. Mackey for several years has been an industrious and quiet man. The plaintiff appears to be well situated in her present home, and the girl has suitable surroundings and is well cared for. The district court found that it was not in the interest of the girl to take her from the custody of her mother under the existing conditions and circumstances, and that the father was not so well situated to care for her as is a mother, and confirmed the former order of the court confiding the custody of the girl to the mother. We are satisfied that the evidence justifies this conclusion, and the order of the district court is therefore
Affirmed. •
Reese, C. J., Barnes and Letton, JJ., concur.
Rose, Fawcett and Hamer, JJ., not sitting.